
	
		I
		111th CONGRESS
		1st Session
		H. R. 2206
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Etheridge (for
			 himself, Mr. Dicks,
			 Mr. Butterfield,
			 Mr. Rodriguez,
			 Mr. Skelton,
			 Mr. Teague,
			 Ms. Markey of Colorado,
			 Mr. Ortiz,
			 Mr. Ross, Ms. Bordallo, Mr.
			 Carney, Mr. Jones,
			 Mr. Heinrich,
			 Mr. Hare, Mr. Shimkus, Mr.
			 Cleaver, Mr. McIntyre,
			 Mr. Pierluisi,
			 Mr. Perriello,
			 Mr. Filner,
			 Mrs. Halvorson, and
			 Mr. Tonko) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Safe Drinking Water Act to reauthorize the
		  technical assistance to small public water systems, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Grassroots Rural Water Systems
			 Act.
		2.Findings
			(a)FindingsCongress
			 finds the following:
				(1)The 1996
			 Amendments to the Safe Drinking Water Act authorized technical assistance for
			 small and rural communities to assist them with compliance with rules and
			 regulations promulgated under the Act. Technical assistance and compliance
			 training ensures that Federal regulations do not overwhelm small and rural
			 communities’ resources. It also allows small communities lacking technical
			 resources access to assistance necessary to improve and protect their water
			 resources.
				(2)Under this
			 authorization, locally supported technical assistance initiatives have been
			 operating nationwide for the past three decades and have been the main source
			 of compliance and assistance for small and rural communities to meet federal
			 standards. Without these initiatives, effective implementation of the Safe
			 Drinking Water Act and Clean Water Act in rural areas would be nearly
			 impossible.
				(3)Across the States,
			 over 90 percent of the community water systems serve a population less than
			 10,000. Small communities have the greatest difficulty providing safe,
			 affordable public drinking water and wastewater services due to limited
			 economies of scale and less technical expertise.
				(4)In addition to
			 being the main source of compliance assistance, rural water technical
			 assistance has been the main source of assistance in emergency response in
			 small and rural communities. Rural water technicians were the lead assistance
			 in Greensburg, Kansas, in restoring the drinking water and sanitary sewer
			 service to that tornado-stricken small community (providing water to the
			 temporary hospital, housing units, and to the community in time). This was also
			 the case in the response to the hurricanes in the gulf coast where the hundreds
			 of small and rural communities relied on assistance from the local and
			 surrounding State rural water associations for immediate assistance in
			 restoring drinking water and sanitation service.
				3.Sense of
			 CongressIt is the sense of
			 the Congress that—
			(1)to most
			 effectively assist small communities, the Environmental Protection Agency
			 should prioritize the type of technical assistance that small communities find
			 is the most beneficial;
			(2)it is essential
			 for the agency to consider and prioritize the type and manner of technical
			 assistance that has the most support of each State’s local communities;
			 and
			(3)local support is
			 the fundamental key to making the Federal funding (the Federal assistance
			 initiatives) work in small and rural communities to the maximum benefit.
			4.Funding
			 prioritiesSection 1442(e) of
			 the Safe Drinking Water Act (42 U.S.C. 300j–1(e)) is amended as follows:
			(1)In the fifth
			 sentence by striking 15,000,000 and inserting
			 20,000,000 and by striking 1997 through 2003 and
			 inserting 2010 through 2015.
			(2)By inserting
			 (1) immediately before the first sentence.
			(3)By adding the
			 following new paragraph at the end thereof:
				
					(2)The Administrator
				may provide technical assistance, with funds under this subsection, to
				nonprofit organizations providing on-site technical assistance, circuit-rider
				technical assistance programs, on-site and regional training, assistance with
				implementing source water protection plans, and assistance with implementation
				monitoring plans, rules, regulations, and water security enhancements. To
				assure technical assistance funding under this subsection is used in a manner
				most beneficial to small communities in each State, the Administrator shall
				give preference to nonprofit organizations that, as determined by the
				Administrator, are most qualified and most effective, and have the majority of
				support from small community water systems in the
				States.
					.
			
